Exhibit 10.1
AMENDMENT NO. 4
TO THE
MEDICIS 2006 INCENTIVE AWARD PLAN
               This Amendment No. 4 (“Amendment”) to the Medicis 2006 Incentive
Award Plan, as amended (the “Plan”), is adopted by Medicis Pharmaceutical
Corporation, a Delaware corporation (the “Company”), as of March 26, 2009.
RECITALS
               A. The Stock Option and Compensation Committee (the “Committee”)
of the Board of Directors of the Company deems it advisable and in the best
interest of the Company and its stockholders to amend the Plan, as provided
below.
               B. Pursuant to Section 11.2 of the Plan, the Committee has the
authority to amend the Plan.
AMENDMENT

  1.   Section 2.1 of the Plan is hereby amended and restated in its entirety to
read as follows:

          “2.1. Shares Subject to Plan.
     (a) Subject to Section 11.3 and Section 2.1(b), the aggregate number of
shares of Common Stock that may be issued or transferred pursuant to Awards
under the Plan shall not exceed 3,416,511 shares (the “Authorized Shares”). In
addition, in the event of any cancellation, termination, expiration or
forfeiture of any Prior Award during the term of the Plan (including any shares
of Common Stock that are forfeited by the holder or repurchased by the Company
pursuant to the terms of the applicable award agreement at a price not greater
than the original purchase price paid by the holder), the number of shares of
Common Stock that may be issued or transferred pursuant to Awards under the Plan
shall automatically be increased by one share for each share subject to such
Prior Award that is so cancelled, terminated, expired, forfeited or repurchased
(collectively, the “Cancelled Prior Award Shares”). The aggregate number of
shares of Common Stock available for issuance under the Plan pursuant to this
Section 2.1 shall be reduced by one share for each share of Common Stock
delivered in settlement of any Full Value Award. In no event, however, shall the
aggregate number of Authorized Shares and Cancelled Prior Award Shares made
available for issuance under the Plan exceed 7,500,000.
     (b) To the extent that an Award terminates, expires, lapses or is forfeited
for any reason, any shares of Common Stock then subject to such Award shall
again be available for the grant of an Award pursuant to the Plan; provided,
however, that the number of shares that shall again be available for the grant
of an Award pursuant to the Plan shall be increased by one share for each share
of Common Stock subject to a Full Value Award at the time such Full Value Award
terminates, expires, lapses or is forfeited for any reason. To the

 



--------------------------------------------------------------------------------



 



extent permitted by applicable law or any exchange rule, shares of Common Stock
issued in assumption of, or in substitution for, any outstanding awards of any
entity acquired in any form of combination by the Company or any Subsidiary
shall not be counted against shares of Common Stock available for grant pursuant
to this Plan. If any shares of Restricted Stock are surrendered by the Holder or
repurchased by the Company pursuant to Section 7.4 or 7.5 hereof, such shares
may again be granted or awarded hereunder, subject to the limitations of Section
2.1(a). To the extent exercised, the full number of shares subject to an Option
or Stock Appreciation Right shall be counted for purposes of calculating the
aggregate number of shares of Common Stock available for issuance under the Plan
as set forth in Section 2.1(a) and for purposes of calculating the share
limitation set forth in Section 2.3, regardless of the actual number of shares
issued or transferred upon any net exercise of an Option (in which Common Stock
is withheld to satisfy the exercise price or taxes) or upon exercise of any
Stock Appreciation Right for Common Stock or cash. The payment of Dividend
Equivalents in conjunction with any outstanding Awards shall not be counted
against the shares available for issuance under the Plan. Notwithstanding the
provisions of this Section 2.1(b), no shares of Common Stock may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an incentive stock option under Section 422 of the
Code.”

  2.   Section 6.4 of the Plan is hereby amended and restated in its entirety to
read as follows:

     “6.4. Rights as Stockholders. Holders shall not be, nor have any of the
rights or privileges of, stockholders of the Company in respect of any shares
purchasable upon the exercise of any part of an Option (including, without
limitation, the right to receive dividends in respect of such shares) unless and
until certificates representing such shares have been issued by the Company to
such Holders.”

  3.   Section 8.3 of the Plan is hereby amended and restated in its entirety to
read as follows:

     “8.3. Dividend Equivalents. Any Employee, Non-Employee Director or
Consultant selected by the Administrator may be granted Dividend Equivalents
based on the dividends declared on Common Stock, to be credited as of dividend
payment dates, during the period between the date a Deferred Stock, Performance
Award or Restricted Stock Unit award is granted and the date such Deferred
Stock, Performance Award or Restricted Stock Unit award vests, is exercised, is
distributed or expires, as determined by the Administrator. Such Dividend
Equivalents shall be converted to cash or additional shares of Common Stock by
such formula and at such time and subject to such limitations as may be
determined by the Administrator.”

2



--------------------------------------------------------------------------------



 



  4.   Section 9.1 of the Plan is hereby amended and restated in its entirety to
read as follows:

     “9.1. Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Employee, Non-Employee Director or Consultant selected by the
Administrator; provided, however, that in no event shall the term of any Stock
Appreciation Right granted under the Plan exceed ten (10) years from the date
such Stock Appreciation Right is granted. A Stock Appreciation Right may be
granted: (a) in connection and simultaneously with the grant of an Option, or
(b) independent of an Option. A Stock Appreciation Right shall be subject to
such terms and conditions not inconsistent with the Plan as the Administrator
shall impose and shall be evidenced by an Award Agreement. Holders of Stock
Appreciation Rights shall not be entitled to receive dividends in respect of any
shares deliverable upon the exercise of any Stock Appreciation Right unless and
until certificates representing such shares have been issued by the Company to
such Holders.”
     5. Capitalized terms used in this Amendment and not otherwise defined shall
have the same meanings assigned to them in the Plan. Except as otherwise
expressly set forth in this Amendment, the Plan shall remain in full force and
effect in accordance with its terms.
     6. This Amendment shall be governed by, interpreted under, and construed
and enforced in accordance with the internal laws, and not the laws relating to
conflicts or choice of laws, of the State of Delaware applicable to agreements
made and to be performed wholly within the State of Delaware.
* * * * *
               I hereby certify that this Amendment No. 4 was adopted by the
Stock Option and Compensation Committee of the Board of Directors on March 26,
2009.
               Executed this 26th day of March, 2009.

            MEDICIS PHARMACEUTICAL CORPORATION
      /s/ Richard D. Peterson       Richard D. Peterson       Executive Vice
President, Chief Financial Officer & Treasurer     

3